Citation Nr: 1718838	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-24 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a nervous disorder and neurosis, claimed as secondary to service-connected right acromioclavicular arthrosis, impingement syndrome and/or generalized tonic clonic seizures.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, posttraumatic stress disorder (PTSD), cyclothymic disorder, and bipolar disorder, claimed as secondary to service-connected right acromioclavicular arthrosis, impingement syndrome and/or generalized tonic clonic seizures.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a neck disorder, claimed as secondary to service-connected right acromioclavicular arthrosis, impingement syndrome and/or generalized tonic clonic seizures.

4.  Entitlement to service connection for arthritis of the hands and knees.

5.  Entitlement to an effective date earlier than March 22, 2011 for the grant of service connection for incisal fracture maxillary teeth.

6.  Entitlement to an initial disability rating greater than 10 percent for lumbar compression fracture.

7.  Entitlement to service connection for costochondritis, claimed as secondary to service-connected generalized tonic clonic seizures.

8.  Entitlement to service connection for allergic rhinitis.

9.  Entitlement to service connection for epigastric hernia.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from January 21to June 16, 1994 and again for a period of approximately two weeks in May 1997.  He also had serve with the National Guard until approximately August 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008, October 2011, October 2013, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Specifically, the May 2008 rating decision, in part, denied service connection for bipolar disorder and allergic rhinitis and found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for a neck disorder.  The October 2011 rating decision granted service connection for incisal fracture of the maxillary teeth, assigning a 30 percent disability rating effective July 26, 2011; granted service connection for lumbar compression fracture, assigning a 10 percent disability rating effective July 26, 2011; and denied service connection for costochondritis.  The October 2013 rating decision, in part, granted an earlier effective date of March 22, 2011 for the grant of service connection for incisal fracture of the maxillary teeth.  Finally, the August 2015 rating decision, in part, denied service connection for epigastric hernia and denied a TDIU.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in January 2017.  A transcript of this proceeding has been associated with the claims file.  

With regard to the arthritis of the hands/knees issue, the Board notes that the May 2008 rating decision on appeal and the June 2009 statement of the case characterized this issue as one requiring new and material evidence to reopen a previously denied claim.  However, a review of the record shows that service connection for arthritis, generally, was previously denied by rating decisions dated in July 2004 and June 2007 but service connection for arthritis of the hands/knees has never been previously adjudicated.  As such, the Board has characterized this issue accordingly. 

With regard to the earlier effective date issue, a February 2015 rating decision severed service connection for the Veteran's incisal fracture of the maxillary teeth, effective April 30, 2015.  During the January 2017 hearing, the Veteran's representative implied that the earlier effective date issue was filed incorrectly and that the Veteran was, instead, seeking reinstatement of service connection for incisal fracture maxillary teeth and/or entitlement to an increased rating for his previously service-connected incisal fracture maxillary teeth.  Effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims. 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)).  In part, the Department replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2015).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  Should the Veteran or his representative wish to file a claim for the reinstatement of service connection for incisal fracture maxillary teeth, they are welcome to do so at any point.

With regard to the nervous disorder/neurosis issue, the Board recognizes that the Veteran has claimed entitlement to service connection for a nervous disorder/neurosis, which was previously denied in January 2002, July 2004, July 2005, and June 2007 rating decisions; however, the record shows additional psychiatric diagnoses.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2014). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for a nervous disorder/neurosis.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received and as the Veteran has separately appealed the issue of entitlement to service connection for an acquired psychiatric disorder, the Board has recharacterized his claim of service connection for bipolar disorder pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder.

The Board notes that, a claim for a total disability rating based on individual unemployability (TDIU) was denied by rating decision dated in July 2011 and the Veteran did not disagree with this denial.  

The Board notes that the RO continued a 20 percent disability rating for the Veteran's right shoulder disability and continued a 20 percent disability rating for the Veteran's duodenitis in a May 2016 rating action.  In September 2016, the Veteran submitted a notice of disagreement (NOD) on which he specifically requested a review of his case by a Decision review Officer (DRO).  He was informed in September 2016 correspondence that the DRO would conduct another review of the evidence of record and might issue another rating action.  If the claims for higher ratings continued to be denied, the RO would then issue a statement of the case (SOC).  Since the RO is still processing this request for DRO review of the claim, no SOC need be issued at this time, and therefore a remand to instruct the RO to so issue a SOC is not yet required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a neck disorder, costochondritis, allergic rhinitis, and epigastric hernia; entitlement to an increased rating for lumbar compression fracture and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a decision issued in January 2002, the RO denied the Veteran's claim of entitlement to service connection for a nervous disorder.  The Veteran entered an NOD in May 2002.  While an SOC was never issued pertaining to the May 2002 NOD, by rating decisions dated in July 2004, July 2005, and June 2007, the RO denied subsequent claims of entitlement to service connection for neurosis and the Veteran did not perfect an appeal of any of these decisions.  

2.  Evidence added to the record since the final June 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a nervous disorder/neurosis.

3.  In a decision issued in July 2004, the RO denied the Veteran's claim of entitlement to service connection for a neck disorder.  This decision was continued by rating decision dated in July 2005.  The Veteran did not perfect an appeal of either of these decisions.  

4.  Evidence added to the record since the final July 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck disorder.

5.  Resolving all doubt in his favor, the Veteran has a current diagnosis of depression which has been related to his service and have been continually present since that time.

6.  Arthritis of the hands/knees is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

7.  Service connection for the Veteran's incisal fracture of the maxillary teeth was severed by a February 2015 rating decision, effective April 30, 2015.



CONCLUSIONS OF LAW

1.  The July 2004, July 2005, and June 2007 rating decisions that denied service connection for a nervous disorder/neurosis are final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004, 2005, and 2007) [(2016)].	

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a nervous disorder/neurosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The July 2004 and July 2005 rating decisions that denied service connection for a neck disorder are final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004 and 2005) [(2016)].	

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a neck disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria for the establishment of service connection for an acquired psychiatric disorder, to include depression, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2016).

6.  Arthritis of the hands/knees was not incurred in or aggravated by the Veteran's active duty military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

7.  An effective date earlier than March 22, 2011 for the grant of service connection for incisal fracture maxillary teeth is precluded as a matter of law.  38 C.F.R. § 3.400(o) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


II. New and Material Evidence Analysis

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A. Nervous Disorder/Neurosis

The Veteran submitted an original claim for service connection for a nervous disorder in January 1999, claiming that such was secondary to his service-connected right shoulder disability.  In connection with this claim, the Veteran was afforded a VA examination in August 2000 at which time he was diagnosed with psychothymic disorder and cyclothymic disorder.  Significantly, the examiner opined that the Veteran's psychiatric disorders were not secondary to his physical problems.  By rating decision dated in January 2002, the RO denied service connection for a nervous disorder and, in rendering such decision, considered the Veteran's service treatment records as well as post-service treatment records dated through June 2001.  Specifically, the RO noted that service treatment records were negative for complaints or findings of a psychiatric disorder.  The RO also noted that while a May 1999 private psychiatric examination report related the Veteran's diagnosis of major depression to his service-connected right shoulder disability, the August 2000 VA examination report as well as September 2000 addendum reports were more probative as to nexus between the Veteran's psychiatric disorder and his right shoulder disability.  The RO ultimately concluded that service connection was not warranted as there was no nexus between the nervous disorder and the Veteran's military service or a service-connected disability.

The Veteran was notified of the decision and his appellate rights in January 2002.  Although the Veteran submitted a timely notice of disagreement in May 2002, subsequent rating decisions dated in July 2004, July 2005, and June 2007 continued the denial of service connection and the Veteran did not initiate an appeal of any of these decisions.  Therefore, the RO's decisions of July 2004, July 2005, and June 2007 are final.  38 U.S.C.A. § 7105(c)(West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004, 2005, and 2007) [(2016)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is not applicable as no evidence pertaining to the Veteran's claim for service connection for a nervous disorder/neurosis was received prior to the expiration of the appeal period stemming from the June 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

In February 2008, the Veteran requested to reopen his claim for service connection for a psychiatric disorder, specifically bipolar disorder and anxiety.  By rating decision issued in May 2008, the RO denied service connection for bipolar disorder and anxiety.  

Since the June 2007 rating decision, the Board has had many of the Veteran's medical records translated from Spanish to English.  Significantly, one of these records is an October 1998 treatment record (dated approximately 16 months after the Veteran's discharge from military service) which shows symptoms of depression and anxiety which began one and a half years earlier following an accident (presumably, the May 1997 in-service right shoulder injury).  Also, a November 1999 private psychiatric evaluation report shows an Axis I diagnosis of recurring major depression with psychotic traits and an Axis IV diagnosis of "work accident."  Additionally, an October 20014 private psychiatric evaluation report shows an Axis I diagnosis of bipolar disorder, type II, with atypical symptoms.  Furthermore, during the January 2017 Board hearing, the Veteran testified that he had been hospitalized approximately 16 to 17 times for psychiatric problems since his discharge from military service and that his first hospitalization was approximately two years after the Veteran's military service.  The Veteran also testified that, while he was not treated for psychiatric problems during service, he suffered from depression and anxiety during service which had continued since service.  

The Board finds that the evidence received since the June 2007 rating decision is new and material.  Specifically, since such decision, additional evidence addressing the bases of the prior final denials has been received, to include evidence of additional psychiatric diagnoses, an opinion relating the Veteran's major depression to his in-service right shoulder injury, as well as the Veteran's competent statements, which are also presumed credible for the purposes of reopening a claim, that he is currently experiencing psychiatric problems which have continued since his service.  

The prior denial in June 2007 was based upon a finding that the Veteran did not have a psychiatric disorder related to service.  The evidence received since such time indicates that he does have a psychiatric disorder that is related to his service.  Therefore, the Board finds that the evidence added to the record since the final June 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Consequently, the Board finds that new and material evidence has been received to reopen the claim for service connection for a nervous disorder/neurosis.

B. Neck Disorder

The Veteran submitted an original claim for service connection for a neck disorder in March 2004, claiming that such was secondary to his service-connected right shoulder disability.  By rating decision dated in July 2004, the RO denied service connection for a neck condition as there was no nexus between a neck disorder and the Veteran's military service or a service-connected right shoulder disability.  It is unclear what evidence was considered by the RO in making this decision.  

The Veteran was notified of the decision and his appellate rights in July 2004 and the Veteran did not initiate an appeal of this decision.  The claim was again denied by rating decision dated in July 2005 and, again, the Veteran did not initiate an appeal of the decision.  Therefore, the RO's decisions of July 2004 and July 2005 are final.  38 U.S.C.A. § 7105(c)(West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004 and 2005) [(2016)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is not applicable as no evidence pertaining to the Veteran's claim for service connection for a neck disorder was received prior to the expiration of the appeal period stemming from the July 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

In February 2008, the Veteran requested to reopen his claim for service connection for a neck disorder.  By rating decision issued in May 2008, the RO found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for a neck disorder .  

Since the July 2005 rating decision, the Board has had many of the Veteran's medical records translated from Spanish to English.  Significantly, one of these records is a November 1999 treatment record (dated approximately two years after the Veteran's discharge from military service) which shows that the Veteran underwent radiological evaluation of both the cervical spine and right shoulder.  Unfortunately, the results of this evaluation are illegible.  Additionally, an October 2004 private psychiatric evaluation report shows that the Veteran had a history of cervical discogenic disease in C3-C4, C4-C5, and C5-C6, and C6-C7 from lumbar cervical sprain.  Also, a January 2009 VA treatment record shows that the Veteran experienced trauma to the head following a seizure that month.  Furthermore, during the January 2017 Board hearing, the Veteran testified that he began suffering from neck problems following a convulsion secondary to his service-connected generalized tonic clonic seizures.  Also, since July 2005 rating decision, the Veteran has been awarded service connection for lumbar compression fracture.  

The Board finds that the evidence received since the July 2005 rating decision is new and material.  Specifically, since such decision, additional evidence addressing the bases of the prior final denials has been received, to include evidence of additional diagnoses regarding the neck, an opinion relating the Veteran's neck disorder to his service-connected lumbar spine disability, as well as the Veteran's competent statements, which are also presumed credible for the purposes of reopening a claim, that he is currently experiencing neck problems which began after a 2004 convulsion secondary to his now service-connected generalized tonic clonic seizures.  

The prior denial in July 2005 was based upon a finding that the Veteran did not have a neck disorder related to his service-connected right shoulder disability.  The evidence received since such time indicates that he does have a neck disorder that is related to his service.  Therefore, the Board finds that the evidence added to the record since the final July 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck disorder.  Consequently, the Board finds that new and material evidence has been received to reopen the claim for service connection for a neck disorder.

III. Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.   

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  As the Veteran filed his claim in February 2008, the amended regulations apply.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
	
	A. Acquired Psychiatric Disorder

As above, the Veteran contends that he has been experiencing anxiety/depression since his military service.  While service treatment records are negative for psychiatric problems, an October 1998 treatment record (dated approximately 16 months after the Veteran's discharge active service) which shows symptoms of depression and anxiety which began one and a half years earlier following an accident (presumably, the May 1997 in-service right shoulder injury) and April 1999/2000 VA treatment records show symptoms of anxiety/depression following his in-service right shoulder injury.  Also, while an August 2000 VA examiner opined that the Veteran's psychiatric problems were not secondary to his service-connected physical problems, November 1999 and January 2000 private physicians relate the Veteran's depression to his in-service right shoulder injury.    

Upon review of the evidence, the Board finds that in affording the Veteran the benefit of the doubt, service connection for an acquired psychiatric disorder is warranted.  While the Veteran's service treatment records are negative for a psychiatric disorder, they do show that he sustained significant injury in May 1997 and a post-service treatment record dated as early as October 1998 shows symptoms of depression and anxiety which began one and a half years earlier following an accident (presumably, the May 1997 in-service right shoulder injury).  Furthermore, the record contains two private medical opinions relating the Veteran's psychiatric problems to his in-service right shoulder injury.  While there is a VA medical opinion finding that the Veteran's psychiatric problems are not related to his in-service right shoulder injury, given the evidence of a significant in-service injury to the right shoulder, the positive private medical opinions relating the Veteran's psychiatric problems to his right shoulder injury, and the Veteran's statements of continuing symptomatology, the Board finds that the evidence supports a grant of service connection.   

B. Arthritis of the hands/knees

The Veteran's service treatment records are negative for any indication of arthritis of the hands/knees.  Specifically, a July 1993 examination shows normal upper and lower extremities and in a July 1993 report of medical history the Veteran specifically denied "arthritis, rheumatism, or bursitis," "bone, joint or other deformity," and "'trick' or locked knee."  Furthermore, Reserve examinations dated in July 1998 and February 2000 shows normal upper and lower extremities (with the exception of the right shoulder) and in July 1998 and February 2000 reports of medical history, the Veteran, again, specifically denied "arthritis, rheumatism, or bursitis," "bone, joint or other deformity," and "'trick' or locked knee."  

Post-service VA treatment records show that the Veteran injured his right knee in November 2000 and underwent arthroscopy in February 2002.  The first indication of osteoarthritis, generally, is an October 2001 VA treatment record.  Subsequent VA treatment records show degenerative changes of the first metacarpal phalangeal joint of the right hand in August 2007, however, a July 2007 VA X-ray of the knees is actually negative for arthritis.  

The Veteran filed an initial claim for chronic arthritis in March 2004 but did not specify which joints he was claiming.  He filed a subsequent claim for degenerative arthritis in October 2006 but, again, did not specify which joints he was claiming.  The Veteran filed the current claim on appeal in February 2008, this time specific to the hands, back, and knees.  This claim was denied by rating decision dated in the Veteran perfected an appeal of this decision.  Significantly, service connection for lumbar compression fracture and the resulting arthritis was granted by rating decision dated in October 2011.  As such, only the hands and knees remain for consideration.  

While the Veteran claims that he experiences arthritis of the hands/knees and that such is related to service, as above, the Veteran has not explained why he believes that his arthritis is related to his military service.    

As an initial matter, the Board has considered whether presumptive service connection for arthritis of the hands/knees is warranted.  However, the record fails to show that the Veteran manifested arthritis of the hands/knees to a degree of 10 percent within the one year following his active duty service discharge in May 1997.  Moreover, the Veteran has not alleged a continuity of arthritis symptomatology.  See Walker, supra.  Therefore, presumptive service connection is not warranted for arthritis of the hands/knees.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the Board finds that, while the Veteran has a current diagnosis of osteoarthritis, there is no objective medical evidence of the claimed arthritis, generally, until approximately 4 years after service and, specific to the right hand, until August 2007.  Moreover, it is unclear whether the Veteran even has a diagnosis of arthritis of the left hand or bilateral knees.  As above, a July 2007 X-ray of the knees is negative for arthritis.  

Additionally, there is no probative evidence that the Veteran's claimed arthritis of the hands/knees is related to his military service.  In this regard, his service treatment records are negative for any complaints, treatment, or findings referable to such disorders.  Moreover, is no medical opinion linking such disorders to the Veteran's military service and the Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

Furthermore, to the extent that the Veteran is alleging that such disorders are related to his military service, the Board finds that the question regarding the potential relationship between the Veteran's disorders and any instance of his military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions). Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of arthritis of the hands/knees involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. 

Therefore, for the foregoing reasons, the Veteran's claim for service connection for arthritis of the hands/knees must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

IV.  Earlier Effective Date Analysis

With regard to the Veteran's earlier effective claim, an October 2011 rating decision granted service connection for incisal fracture of the maxillary teeth, assigning a 30 percent disability rating effective July 26, 2011.  An October 2013 rating decision granted an earlier effective date of March 22, 2011 for the grant of service connection for incisal fracture of the maxillary teeth and proposed severance of service connection for incisal fracture of the maxillary teeth.  A February 2015 rating decision severed service connection for the Veteran's incisal fracture of the maxillary teeth, effective April 30, 2015.  To date the Veteran has not appealed that decision.  38 C.F.R. § 3.400(o) provides that a retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.  As such, an effective date earlier than March 22, 2011 for the grant of service connection for incisal fracture of the maxillary teeth is precluded as a matter of law.  Thus, the Board finds that the preponderance of the evidence is against the claim and the Veteran's claim is denied.  38 U.S.C.A. § 5107  (b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a nervous disorder/neuritis is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a neck disorder is reopened.

Service connection for an acquired psychiatric disorder is granted.

Service connection for arthritis of the hands/knees is denied.

An effective date earlier than March 22, 2011 for the grant of service connection for incisal fracture maxillary teeth is denied as a matter of law.


REMAND

With regard to the neck issue, as above, the Veteran contends that he has a neck disorder which is secondary to either his service-connected right shoulder and/or seizure disorders.  While service treatment records are negative for neck problems,  a February 1999 MRI (magnetic resonance imaging) scan (dated approximately 20 months after the Veteran's second period of active service) shows minimal annular bulges at C3-4 and C4-5 as well as mild annual bulge at C5-6 and C6-7.  Also, a January 2009 VA treatment record shows that the Veteran experienced trauma to the head following a seizure that month.  During the January 2017 Board hearing, the Veteran testified that he began suffering from neck problems following a convulsion secondary to his service-connected generalized tonic clonic seizures.  Also, since July 2005 rating decision, the Veteran has been awarded service connection for lumbar compression fracture.  

No medical opinion has been obtained regarding the Veteran's claim.  Therefore, on remand, the Veteran should be afforded a VA examination that identifies all current diagnoses of the neck, and offers opinions regarding direct and secondary service connection.  

With regard to the lumbar spine issue, the most recent examination in October 2011 showed active range of motion findings but does not include passive range of motion findings and/or in weight-bearing and nonweight-bearing.  The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Unfortunately, the October 2011 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.

With regard to the costochondritis issue, during the January 2017 Board hearing, the Veteran testified that he began suffering from costochondritis following a convulsion secondary to his service-connected generalized tonic clonic seizures.  VA treatment records show that the Veteran suffered a seizure in January 2009 and a February 2009 record shows that the Veteran was diagnosed with atypical chest pain/costochondritis.  The Veteran submitted a claim for compensation under the provisions of 38 U.S.C.A. § 1151 in July 2009, contending that he suffered from costochondritis as a result of a fall in a VA medical facility.  He subsequently submitted a claim for service connection for costochondritis in May 2011.  In connection with this claim, he was afforded a VA bones examination in October 2011 and, at that time, denied costo-sternal pain.  Significantly, the examiner found that there was no evidence of costochondritis on examination.  However, more recent VA treatment records show an indication of costochondritis.  Significantly, a July 2016 VA treatment record shows that the Veteran was recently hospitalized and given a diagnosis of costochondritis and another July 2016 VA treatment record shows that the Veteran was undergoing therapy for costochondritis.  

A review of the record shows that the Veteran has continued to experience seizures since the January 2009 seizure.  Specifically, a January 2013 VA seizures examination shows that the Veteran had had 13 separate seizures over the past two years.  Also, while an April 2016 VA seizures examination shows that the Veteran's last seizure was approximately two years earlier, a September 2016 private treatment record shows that the Veteran had been having seizures that month.  

Unfortunately, while the October 2011 VA examiner found that the Veteran did not have a current diagnosis of costochondritis, the examiner did not consider the February 2009 diagnosis of costochondritis or opine whether the Veteran had costochondritis at any time during the appeal period beginning May 2011.  Also, as July 2016 VA records show possible costochondritis, it is unclear whether the Veteran developed costochondritis after the October 2011 VA examination as a result of a subsequent fall.  Pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the requirement of the existence of a current disability for the purpose of a grant of service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Moreover, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the above, the Veteran should be afforded a new VA examination so as to determine the nature and etiology of his claimed costochondritis.

With regard to the allergic rhinitis issue, service treatment records are negative for complaints regarding rhinitis/sinusitis.  Specifically, a July 1993 examination shows normal sinuses and in a July 1993 report of medical history the Veteran specifically denied "sinusitis."  Furthermore, Reserve examinations dated in July 1998 and February 2000 show normal sinuses and in July 1998 and February 2000 reports of medical history, the Veteran specifically denied "sinusitis."  The first indication of a sinus problem is a September 2004 VA treatment record where the Veteran was diagnosed with allergic rhinitis and it was noted that an MRI scan of the head showed changes compatible with chronic sinusitis.  The Veteran submitted an initial claim for service connection for rhinitis/sinusitis in February 2008.  During the January 2017 Board hearing, the Veteran testified that he began experiencing sinus problems during his military service and that they have continued since his service.  The Veteran has not yet been afforded a VA examination for the purpose of determining whether his current allergic rhinitis can be related to his military service.  The Veteran's statements concerning in-service sinus problems along with the September 2004 diagnosis of allergic rhinitis are sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his allergic rhinitis.

With regard to the hernia and TDIU issues, in an August 2015 rating decision, the RO denied these claims.  Thereafter, in February 2016 (within one year of notification of the August 2015 rating decision), the Veteran entered an NOD with the AOJ as to this decision.  The AOJ has not yet acknowledged this NOD.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26. Thus, remand for issuance of an SOC on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, the most recent VA treatment records in the claims file are dated in September 2016 (with the exception of some VA treatment records dated through May 2017 submitted by the Veteran later that month) and the Veteran testified during the January 2017 Board hearing that he received treatment through VA four to five times per month.  Given the need to remand for other reasons, on remand, the Veteran should have the opportunity to identify any outstanding relevant private or VA treatment records dated since September 2016.  Any identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. An SOC on the issues of entitlement to service connection for epigastric hernia and entitlement to a TDIU should be issued to the Veteran.  He should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period, then such should return to the Board for appellate review.

2. Ask the Veteran to identify any private or VA providers who have treated him for his claimed disorders.  After securing any necessary authorizations, obtain any identified treatment records, to include VA treatment records dated since September 2016.  The procedures outlined in 38 C.F.R. § 3.159 must be adhered to.

3. After completing the above and any other appropriate development, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed neck disorder.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  All indicated tests should be performed.

The examiner should identify all cervical spine disorders found to be present, including minimal annular bulges at C3-4 and C4-5 as well as mild annual bulge at C5-6 and C6-7. With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

Next, the examiner should opine whether each cervical spine disorder is more likely, less likely or at least as likely as not caused by and/or aggravated by his service-connected right shoulder, seizure, and/or lumbar spine disabilities, to include any resultant falls due to such disabilities. 

The examiner should specifically address the Veteran's reported history of neck problems secondary to his right shoulder disability and/or seizures and the February 1999 MRI assessment of minimal annular bulges at C3-4 and C4-5 as well as mild annual bulge at C5-6 and C6-7.  A complete rationale should be given for all opinions and conclusions expressed. 

4. After completing the above and any other appropriate development, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected lumbar spine disability.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  All indicated tests should be performed.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

5. After completing the above and any other appropriate development, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed costochondritis.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  All indicated tests should be performed.

The examiner should identify all disorders of the chest found to be present, including costochondritis, since May 2011.  In this regard, he should reconcile the February 2009 diagnosis of atypical chest pain/costochondritis and July 2016 indications of costochondritis with the October 2011 VA examination finding of no costochondritis.

With respect to each disorder diagnosed, the examiner should then offer an opinion as to whether it is at least as likely as not caused by and/or aggravated by the Veteran's service-connected seizure disability, to include any resultant falls due to such disability.

The examiner should specifically address the Veteran's January 2017 testimony that he developed costochondritis after a fall due to his service-connected seizure disorder.  A complete rationale should be given for all opinions and conclusions expressed. 

6. After completing the above and any other appropriate development, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his allergic rhinitis.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  All indicated tests should be performed.

The examiner should identify all sinus disorders found to be present, including allergic rhinitis. With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

The examiner should specifically address the Veteran's reported history of sinus problems during service and the September 2004 diagnosis of allergic rhinitis.  A complete rationale should be given for all opinions and conclusions expressed. 

7. Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


